EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Terminal Disclaimer filed on 12/15/20 is approved.  

Authorization for this examiner’s amendment was given in an interview with Ryan Davis on February 22, 2021.

The application has been amended as follows: 

In claim 1, on line 3, replace "blob" with --binary large object (BLOB)-- .
In claim 1, on line 5, replace "managed server" with --managed server, and wherein the signed BLOB is populated into a baseboard management controller at a provisioning time of the managed server that includes the baseboard management controller-- .
Cancel claim 5.
In claim 6, on line 1, replace "Claim 5" with --Claim 1-- .
In claim 6, on line 1, replace "blob" with --BLOB-- .
In claim 9, on line 4, replace "blob" with --binary large object (BLOB)-- .
In claim 9, on line 6, replace "managed server" with --managed server, and wherein the signed BLOB is populated into a baseboard management controller at a provisioning time of the managed server that includes the baseboard management controller-- .

In claim 14, on line 1, replace "Claim 13" with --Claim 9-- .
In claim 14, on line 1, replace "blob" with --BLOB-- .
In claim 17, on line 7, replace "blob" with --binary large object (BLOB)-- .
In claim 17, on line 8, replace "managed server" with --managed server, and wherein the signed BLOB is populated into a baseboard management controller at a provisioning time of the managed server that includes the baseboard management controller-- .
In claim 20, on line 2, replace "a" with --the-- .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186